
	
		I
		112th CONGRESS
		1st Session
		H. R. 2739
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  one year the increased deduction for start-up expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Jump Start American Small Business
			 Innovation Act of 2011.
		2.Extension of increased
			 deduction for start-up expenditures
			(a)In
			 generalParagraph (3) of section 195(b) of the Internal Revenue
			 Code of 1986 is amended—
				(1)in the text by
			 striking 2010 and inserting 2010 or 2011,
			 and
				(2)in the heading by
			 striking 2010 and inserting 2010 or 2011.
				(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2010.
			
